           Case 1:19-cr-00280-RA Document 29 Filed 09/15/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/15/2020


 UNITED STATES OF AMERICA,
                                                                     No. 19-CR-280
                                  v.
                                                                        ORDER
                   JASON MOJICA,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

         The CourtCall video VOSR is scheduled for Wednesday September 16, 2020 at 9:00 a.m.

Members of the public and the press can use the following dial-in information:


         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         Pin: 9921299#

SO ORDERED.

Dated:     September 15, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
